 



Exhibit 10.27
LIMITED WAIVER AND CONSENT AGREEMENT
     THIS LIMITED WAIVER AND CONSENT AGREEMENT (this “Agreement”) is made and
dated as of August 28, 2007 among AMERICAN COLOR GRAPHICS, INC., a New York
corporation (together with any permitted successors and assigns, the
“Servicer”), AMERICAN COLOR GRAPHICS FINANCE, LLC, a Delaware limited liability
company (together with any permitted successors and assigns, the “Purchaser”
and, together with the Servicer, the “ACG Parties”), BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”) and each lender
party hereto (collectively, the “Lenders”).
RECITALS
     1. The Purchaser, the Servicer and the Administrative Agent are parties to
that certain Servicing Agreement, dated as of September 26, 2006, as amended by
that certain First Amendment to Servicing Agreement, dated as of March 30, 2007,
as further amended by that certain Omnibus Amendment of Loan Documents, dated as
of June 13, 2007 (the “Omnibus Amendment”), and as further amended by that
certain letter agreement dated as of July 3, 2007 (as heretofore amended, the
“Existing Servicing Agreement”).
     2. The Purchaser, as borrower, the Lenders party thereto, the
Administrative Agent and Bank of America, N.A., as collateral agent, are parties
to that certain Credit Agreement, dated as of September 26, 2006, as amended by
the Omnibus Amendment (as heretofore amended, the “Existing Credit Agreement”).
     3. The Purchaser, the Servicer, the Administrative Agent and the Lenders
have agreed to enter into this Agreement concerning certain limited waivers and
consents in the application of the Existing Servicing Agreement, the
Contribution Agreement and the Existing Credit Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
Part 1
Definitions
     Section 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Agreement have the
following meanings:
     “Effective Date” shall mean August 31, 2007, subject to the ACG Parties’
satisfaction of each of the conditions set forth in Part 4 of this Agreement.
     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Agreement have the meanings
provided in the Existing Servicing Agreement.

 



--------------------------------------------------------------------------------



 



Part 2
Limited Waiver and Consent
     Effective on (and subject to the occurrence of) the Effective Date, the ACG
Parties and the Administrative Agent agree as follows:
     Section 2.1. June 30, 2007 Financial Statements. With respect to the
financial statements and Officer’s Certificate originally delivered by the ACG
Parties to the Administrative Agent in accordance with the terms of the Loan
Documents (including, without limitation, pursuant to Sections 3.2(b) and 3.2(d)
of the Existing Servicing Agreement, Sections 5.01(a) and 5.01(e) of the
Existing Credit Agreement and Sections 5.1(j)(ii) and 5.1(j)(iv) of the
Contribution Agreement), for the fiscal quarter ending June 30, 2007, the
Administrative Agent and each of the Required Lenders waives any Servicer
Default, Default or Event of Default existing or occurring in connection with
the calculation of Consolidated Interest Charges and Consolidated EBITDA as
provided therein. On or before the Effective Date, the ACG Parties shall provide
revised financial statements and a related Officer’s Certificate for the fiscal
quarter ending June 30, 2007, in form, detail and substance satisfactory to the
Administrative Agent. The Administrative Agent and the Required Lenders hereby
consent to an extension of time for the ACG Parties to deliver the financial
statements and Officer’s Certificate for the quarter ending June 30, 2007
through and including August 31, 2007. For the avoidance of doubt, the extension
of time to deliver the financial statements and Officer’s Certificate for the
fiscal quarter ending June 30, 2007 shall not imply or be deemed to imply that
any similar extension shall exist or be granted with respect to any of the items
to be delivered pursuant to Sections 3.2(b) and 3.2(d) of the Existing Servicing
Agreement, Sections 5.01(a) and 5.01(e) of the Existing Credit Agreement or
Sections 5.1(j)(ii) and 5.1(j)(iv) of the Contribution Agreement (or any other
similar provision of the Loan Documents) for any subsequent fiscal periods
except as expressly provided herein.
     Section 2.2. September 30, 2007 Financial Statements. The Administrative
Agent and the Required Lenders agree that (a) with respect to the financial
statements and Officer’s Certificate which the ACG Parties are required to
deliver pursuant to the terms of the Loan Documents, for the fiscal quarter
ending September 30, 2007, the ACG Parties shall have an extension through and
until November 29, 2007 (the “Extension Period”) to timely deliver such
financial statements and Officer’s Certificate, and (b) the Servicer’s
compliance with Section 5.3 of the Existing Servicing Agreement as of
September 30, 2007 shall not be measured or determined for any purposes
(including, without limitation, Section 4.1(h) of the Existing Servicing
Agreement, Section 4.1(h) of the Contribution Agreement or Section 4.03(b) or
5.03(a) of the Existing Credit Agreement) until the end of the Extension Period.
Failure by ACG Parties to deliver such financial statements and Officer’s
Certificate to the Administrative Agent, in form, detail and substance
satisfactory to the Administrative Agent, on or before 1:00 p.m. (New York time)
on November 29, 2007, shall constitute an immediate Servicer Default under the
Existing Servicing Agreement and an immediate Event of Default under the
Existing Credit Agreement and no grace or cure period will be applicable
thereto.
     Section 2.3. Prior Financial Statements and Officer’s Certificates. On or
before the Effective Date, the ACG Parties shall prepare and deliver to the
Administrative Agent restated

2



--------------------------------------------------------------------------------



 



financial statements (collectively, the “Restated Financial Statements”) for the
fiscal years ended March 31, 2007, March 31, 2006, and March 31, 2005
(collectively, the “Affected Fiscal Periods”). With respect to the ACG Parties’
prior delivery of financial statements for the Affected Fiscal Periods, the
Required Lenders waive any Default, Servicer Default, or Event of Default
occurring pursuant to (a) sections 4.03(b), 5.01(a), 5.01(b), and 5.01(c) of the
Existing Credit Agreement, (b) sections 4.1(e), 5.1(j)(i), 5.1(j)(ii) and
5.1(j)(iii) of the Contribution Agreement, and (c) sections 3.2(a), 3.2(b), and
3.2(c) of the Existing Servicing Agreement, in each case to the extent that such
prior financial statements were not prepared in accordance with GAAP and that
the Restated Financial Statements properly account for the Affected Fiscal
Periods in accordance with GAAP. The Required Lenders further waive any Default,
Servicer Default, or Event of Default occurring as a result of any inaccuracies
contained in any Officer’s Certificates or other certificates prepared and
delivered by any of the ACG Parties, with respect to the Affected Fiscal
Periods, pursuant to section 5.01(e) of the Existing Credit Agreement, section
5.1(j)(iv) of the Contribution Agreement, or section 3.2(d) of the Existing
Servicing Agreement, in each case to the extent that items creating such
inaccuracies have been corrected in the Restated Financial Statements. The
Required Lenders further waive any Default, Servicer Default, or Event of
Default occurring with respect to the ACG Parties’ prior calculations of the
“First Lien Leverage Ratio” pursuant to, or any breach of, section 5.3 of the
Existing Servicing Agreement for the applicable Affected Fiscal Periods, to the
extent that any inaccuracies in such prior calculations have been corrected in
the Restated Financial Statements. The Servicer has informed the Administrative
Agent that the Restated Financial Statements for the fiscal year ended March 31,
2007 shall include a “going concern” qualification as of March 31, 2007 in the
opinion provided by the ACG Parties’ certified public accountants pursuant to
section 5.01(a) of the Existing Credit Agreement, section 5.1(j)(i) of the
Contribution Agreement, and section 3.2(a) of the Existing Service Agreement.
The Required Lenders waive, through the Extension Period, any Default or Event
of Default occurring under section 5.01(a) of the Existing Credit Agreement,
section 5.1(j)(i) of the Contribution Agreement, and section 3.2(a) of the
Existing Service Agreement as a result of the inclusion of such “going concern”
qualification in such accountants’ opinion. Upon the expiration of the Extension
Period, an Event of Default shall exist under section 5.01(a) of the Existing
Credit Agreement, section 5.1(j)(i) of the Contribution Agreement, and section
3.2(a) of the Existing Service Agreement unless further waived by the Required
Lenders. The Required Lenders have made no commitment or agreement to provide
such further waiver. Notwithstanding the foregoing, to the extent that Holdings
restates or is required to restate, at any time after the Effective Date, any
financial statements for the Affected Fiscal Periods or any other fiscal
periods, then the Lenders are not waiving herein or agreeing to waive any
Default, Servicer Default or Event of Default arising as a result of any such
further restatement.
     Section 2.4. Waiver of Notification of Potential Default. To the extent
that the Servicer has failed to comply with Section 3.4(a) of the Existing
Servicing Agreement, the Borrower has failed to comply with Section 4.03(b) or
5.03(a) of the Existing Credit Agreement or the Seller has failed to comply with
Section 5.1(l)(i) of the Contribution Agreement by not notifying the
Administrative Agent of any Servicer Default, Default or Event of Default, if
any, arising pursuant to Section 5.3 of the Existing Servicing Agreement or with
respect to the financial statements and Officer’s Certificates due for the
fiscal quarter ending June 30, 2007 or due for any Affected Fiscal Period, or
has violated any other provision of the Loan Documents

3



--------------------------------------------------------------------------------



 



(including, without limitation, Section 4.1(h) of the Existing Servicing
Agreement, Section 4.1(h) of the Contribution Agreement or Section 4.03(b) or
5.03(a) of the Existing Credit Agreement) on account of any such Servicer
Default, Default or Event of Default on any Purchase Date prior to the Effective
Date, the Administrative Agent and the Required Lenders hereby waive any such
Servicer Default, Default or Event of Default. Such waiver shall be deemed to be
a one-time waiver and shall not imply or be deemed to imply that any similar
waiver shall be granted in the future for any subsequent failure to provide
notice required by the Loan Documents or any subsequent violation of
Section 4.1(h) of the Existing Servicing Agreement, Section 4.1(h) of the
Contribution Agreement or Section 4.03(b) or 5.03(a) of the Existing Credit
Agreement.
     Section 2.5. Delivery of July 2007 Financial Statements. The Administrative
Agent and the Required Lenders hereby agree that the ACG Parties shall have an
extension of five (5) Business Days to deliver the financial statements for the
calendar month of July 2007 as required by section 5.01(c) of the Existing
Credit Agreement, 5.1(j)(iii) of the Contribution Agreement, and section 3.2(c)
of the Existing Servicing Agreement. As a result of such five Business Day
extension, the ACG Parties may timely deliver such financial statements through
and including September 7, 2007. Such extension shall be deemed to be a one-time
extension and shall not imply or be deemed to imply that any similar extension
shall be granted in the future.
Part 3
Representations and Warranties
     The ACG Parties represent and warrant to the Administrative Agent, the
Collateral Agent, the Lenders party hereto and each other that, on and as of the
Effective Date, and after giving effect to this Agreement:
     Section 3.1. Authority. Each of the ACG Parties has all the necessary
corporate power to make, execute, deliver, and perform this Agreement, and this
Agreement constitutes the legal, valid and enforceable obligation of such ACG
Party, enforceable against such ACG Party in accordance with its terms.
     Section 3.2. No Legal Obstacle to Agreement. Neither the execution of this
Agreement, nor the performance of the Existing Servicing Agreement, the Existing
Credit Agreement or any Loan Document has constituted or resulted in or will
constitute or result in a breach of the provisions of any contract to which an
ACG Party is a party, or the violation of any law, judgment, decree or
governmental order, rule or regulation applicable to an ACG Party, or result in
the creation under any agreement or instrument of any security interest, lien,
charge, or encumbrance upon any of the assets of an ACG Party. No approval or
authorization of any governmental authority is required to permit the execution,
delivery or performance by an ACG Party of this Agreement, the Existing
Servicing Agreement, the Existing Credit Agreement or any Loan Document, or the
transactions contemplated hereby or thereby.
     Section 3.3. Incorporation of Certain Representations. The representations
and warranties set forth in Article IV of the Existing Servicing Agreement and
in Article III of the Existing Credit Agreement are true and correct in all
material respects on and as of the Effective

4



--------------------------------------------------------------------------------



 



Date as though made on and as of the date hereof except for any representations
and warranties that expressly relate solely to an earlier date, which
representations and warranties were true and accurate in all material respects
on and as of such earlier date.
     Section 3.4. Default. No Servicer Default has occurred and is continuing
under the Existing Servicing Agreement, and no Default or Event of Default has
occurred and is continuing under the Credit Agreement.
Part 4
Conditions to Effectiveness
     This Agreement shall be and become effective on the Effective Date provided
that (i) each of the conditions set forth in this Part 4 shall have been
satisfied (or satisfaction thereof has been waived by the Administrative Agent)
on or before August 31, 2007, and (ii) the Servicer and the Purchaser shall have
duly executed counterparts of this Agreement and provided telecopied signature
pages to the Administrative Agent. If the ACG Parties fail to satisfy each of
the conditions set forth in this Part 4 prior to 4:00 p.m. (Eastern time) on
August 31, 2007, then, at the option of the Administrative Agent, upon notice to
the ACG Parties, this Agreement shall be null and void.
     Section 4.1. Corporate Resolutions. The Administrative Agent shall have
received a copy of the resolution or resolutions passed by the Board of
Directors of the ACG Parties, certified by the Secretary or an Assistant
Secretary of such ACG Party as being in full force and effect on the date
hereof, authorizing the execution, delivery and performance of this Agreement.
     Section 4.2. Authorized Signatories. The Administrative Agent shall have
received a certificate, signed by the Secretary or an Assistant Secretary of
each ACG Party, dated as of the date hereof, as to the incumbency of the person
or persons authorized to execute and deliver this Agreement and any instrument
or agreement required hereunder on behalf of an ACG Party.
     Section 4.3. June 30th Financial Statements and Compliance Certificates.
The ACG Parties shall have delivered to the Administrative Agent copies of the
revised financial statements and the related revised Officer’s Certificate for
the fiscal quarter ending June 30, 2007, each in form, detail and substance
satisfactory to the Administrative Agent. Such revised financial statements
shall be substantively identical to financial statements filed by the Servicer
with the SEC, contemporaneously with the Effective Date, for such fiscal
quarter.
     Section 4.4. Restated Financial Statements. The Servicer shall have
delivered to the Administrative Agent copies of the Revised Financial
Statements, each in form, detail and substance satisfactory to the
Administrative Agent. Such Revised Financial Statements shall be substantively
identical to the restated financial statements filed by the Servicer with the
SEC, contemporaneously with the Effective Date, with respect to the Affected
Fiscal Periods.

5



--------------------------------------------------------------------------------



 



Part 5
Miscellaneous
     Section 5.1. Expenses of Administrative Agent. Within seven (7) Business
Days of the receipt from the Administrative Agent of a detailed bill, the
Servicer shall pay all reasonable costs and expenses incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Agreement and any other Loan Documents executed pursuant
hereto and any and all modifications, and supplements thereto, including,
without limitation, the reasonable costs and fees of the Administrative Agent’s
legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.
     Section 5.2. Benefits. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
     Section 5.3. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO CONFLICTS OF LAW PRINCIPLES.
     Section 5.4. Effect. Except as expressly herein waived, the terms and
conditions of the Existing Servicing Agreement and the other Loan Documents
shall remain in full force and effect without amendment or modification, or
waiver, express or implied. The entering into this Agreement by the
Administrative Agent shall not be construed or interpreted as an agreement by
the Administrative Agent to enter into any future amendment, modification, or
waiver of the Existing Servicing Agreement or any of the other Loan Documents.
     Section 5.5. Counterparts; Telecopied Signatures. This Agreement may be
executed in any number of counterparts and by different parties to this
Agreement on separate counterparts, each of which when so executed shall be
deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Any signature delivered or transmitted
by a party by facsimile transmission shall be deemed to be an original signature
hereto.
     Section 5.7. Integration. This Agreement, together with the Loan Documents,
contains the entire and exclusive agreement of the parties hereto with reference
to the matters discussed herein and therein. This Agreement supersedes all prior
drafts and communications with respect thereto. This Agreement may not be
amended except in writing.
     Section 5.8. Further Assurances. The ACG Parties agree to take such further
actions as the Administrative Agent shall reasonably request from time to time
in connection herewith to evidence or give effect to the terms hereof or any of
the transactions contemplated hereby.

6



--------------------------------------------------------------------------------



 



     Section 5.9. Section Titles. Section titles and references used in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.
     [Remainder of this page intentionally left blank. Signature pages follow.]

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

                  AMERICAN COLOR GRAPHICS, INC.    
 
           
 
  By:   /s/ Patrick W. Kellick    
 
           
 
  Name:   Patrick W. Kellick    
 
  Title:   SVP/CFO    
 
                AMERICAN COLOR GRAPHICS FINANCE, LLC    
 
           
 
  By:   /s/ Denise Royce    
 
           
 
  Name:   Denise Royce    
 
  Title:   CFO    

S-1



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   /s/ Peter Sherman    
 
           
 
  Name:   Peter Sherman    
 
  Title:   Managing Director    

S-2